DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Response to Amendments 
The is action is in response to the remarks filed 02/02/2022. The amendments filed on 02/02/2022 have been entered. Accordingly, claim(s), 1, 5, 12, 15-16, 18-20, 24-26, 28, 32, 34-35, 37-40, and 42 remain pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 12, 15-16, 18-20, 24-26, 28, 32, 34-35, 37-40, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1, 26, and 35 recite a mental process that could be performed by the human mind., “computing… a anisotropic diffusion portion and an isotropic diffusion portion of the diffusion MR signal; and calculating… an extended isotropic diffusion spectrum from the isotropic diffusion portion of the diffusion MR signals, the isotropic diffusion spectrum comprising a plurality of apparent diffusion coefficient (ADC) values; and calculating,…”. This limitation can be performed merely by visually looking at the dataset and mentally noting portions of a signal. “an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude; and calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s, wherein the at least one isotropic spectrum signal is associated with a structure within the patient.” In particular, these claim limitations recite calculating steps which can be performed by the human mind by merely visually looking at a dataset and mentally noting thresholds and comparing values to said threshold, which amounts to nothing more than thinking about what the data means with respect to a diagnosis. For the purposes of further discussion, these limitations recite an abstract idea.
Moreover, the claims recite processor language such as Claim 1 and 26 recite, “by a processor and Claim 35 recites, “a MRI scanner” and “a computer system comprising a processor”. That is, other than reciting “processor” language nothing in the claim element precludes the step from practically being by arithmetic calculations using physical aid. For example, in the context of this claim encompasses the user manually matching values and comparing the image data of an image and determining a statistical analysis based said image data. Furthermore, if claim limitations, under its broadest reasonable interpretation, covers performance of the limitation as in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “obtaining a plurality of diffusion MR signals for a plurality of voxels representing at least a portion of a patient tissue; and for each voxel of the plurality of voxels”,  which are all types of data gathering and would be necessary for all uses of the judicial exception.
In claim 9 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements,“obtaining a plurality of diffusion MR signals for a plurality of voxels representing at least a portion of a patient tissue; for each voxel of the plurality of voxels… generating at least one DBSI image comprising a map...”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “by a processor ” , which amounts to a generic computer component with mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)).
In claim 35 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “obtain a plurality of diffusion MR signals from a plurality of voxels representing the patient tissue” and “receive a plurality of diffusion data from the MRI scanner”, which are all types of data gathering and would be necessary for all the uses of the judicial exception, while “an MRI scanner” and “a computer system comprising a processor”,  which amount to generic computer components and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0139 and improvement in accuracy using DBSI and in 0142 and improvement in optimization. Ultimately, the Applicant’s describe improvement in the process of using DBSI using according equations identified in the specification, but this is not an improvement in the function of a computer or other technology (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a processor” and “a MRI scanner”, “a computer system”, respectively, amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the applicants specification below, which supports such a determination: 
Tan et al (US 2013/0271130 A1, Filed 2012-04-11) states in paragraph 0011; “The embodiments described herein may be performed by a suitable magnetic resonance imaging (MRI) system, wherein specific imaging routines (e.g., diffusion-weighted imaging) are initiated by a user (e.g., a radiologist). As discussed herein, one use made of diffusion-weighted MRI data is to measure diffusional anisotropy for fibers (e.g., neuronal fibers) within one or more voxels, wherein multiple fibers within a given voxel may include multiple directionalities and, thus, some of the fibers cross each other.”
Maier et al (US 2001/0039377 A1, Filed 2001/0039377 A1) states in paragraph 0034; “Stated slightly differently, it now has been concluded that at least two ADC components are required to describe ADC decay behavior over wide b-factor ranges in adult human brains. This is significant because when the lower b-factor ranges of conventional diffusion-weighted magnetic resonance imaging were used”
Mori et al (US 2009/0290770 A1, Filed 2009-06-23) states in paragraph 0006; “In the conventional DTI-MRI method, diffusion tensor maps are typically computed by fitting the signal intensities from diffusion weighted images as a function of their corresponding b-matrices”
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

Dependent claims
	Claim 5, 12, 16, 32, 34, 38, and 42 includes an additional determining step of a presence and an selecting from the abundance of at least one structure within the patient based on a map of the isotropic spectrum signal wherein the map is projected onto an anatomical image using voxels; wherein the structure consist of cellular groups.  These steps can be performed by the human mind and amounts to nothing more than thinking what the values mean with respect to a diagnosis. Thus, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 15, further recites, calculating the extended isotropic diffusion within a higher sampling rate for the data, which can be performed merely by visually looking at the data and determining what the data followed by mentally noting the higher sampling rate on the signal. Thus, the limitation also falls into a “Mental Processes” groupings of abstract ideas. Furthermore, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 18, 19, 20, and 24, further recites, additional mental concepts such as generating a map of ratios and quantifying values corresponding to tumor grades. Thus, the claims amounts to nothing more than thinking about what the parameters mean and assigning groups based on the values with respect to a diagnosis. Thus, the limitation also falls into a “Mental Processes” groupings of abstract ideas. Furthermore, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 25 recites determining a perfusion fraction values that correlates with CBV and tumor grade which can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to the dataset. Thus, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea. 
	Claim 28 and 40 recites an additional element such as a display to visualize a signal, which amounts to mere instructions to implement the abstract idea on a computer and thinking about what the data means. Thus, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 37 recites calculating a isotropic spectrum signal between two ADC threshold values, which can be performed by the human mind and amounts to nothing more than visually looking at a dataset and mentally noting thresholds and comparing values to said threshold, which amounts to nothing more than thinking about what the data means with respect to a diagnosis.
	Claim 38 recites the processor projecting the amp onto a image, which amounts to mere instructions to implement the abstract idea on a computer and thinking about what the data means. Thus, the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12, 15-16, 18-20, 24-26, 28, 32, 34-35, 37-40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1, 15, 16, 26, 34, 37, and 42 recites the term “about” which is relative term which renders the claim indefinite. The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claim Objection
	Claim 25 states the term “CBV”, which may cause ambiguity as to what the term CBV refers to. Therefore, it is suggested that the claim should rather recite, “cerebral blood volume (CBV)”.
	Appropriate correction is required. 
	Claims 12, 16, 32, 34, and 42 states the term CSF, which may cause ambiguity as to what the term CSF refers to. Furthermore, the specification does not define what CSF refers to. 
	Appropriate correction is required. 

Specification Objection
	In paragraph 0199 of the specification recites CSF, which may cause ambiguity as to what the term CSF refers to. The specification does not recite what the term refers to. 
Appropriate correction is required. 		 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 18, 19, 24, 26, 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2011/0282183 A1, published  2011-11-17, hereinafter “Song”) in view of Wang (Brain 2015, 138:1223-1238, Published 2015-02-27) in view of Castillo (AJNR Am J Neuroradiol 22:60-64, Published 2001-01) in view of Murakami et al (Radiology: Volume 251: Number 3—June 2009, published 2009-06-01, hereinafter “Murakami”) (A copy of the following references: Wang, Castillo and Murakami are attached with this Office action).
Claim 1: Song discloses, a method for analyzing a diffusion basis spectrum imaging MRI, the method comprising: (0003; magnetic resonance imaging (MRI) diffusion magnetic resonance data provided by an MRI scanner)(0119; Based on DBSI-derived number of fibers and the associated fiber principle orientations (Eq. [2]), the detailed composition of each nerve bundle can be further estimated and classified according to the structure and/or pathology (FIG. 22))
obtaining a plurality of diffusion MR signals for a plurality of voxels representing at least a portion of a patient tissue; (0125; The effect of infiltrating cells on diffusion is evident by examining DTI-derived .lamda..parallel. at (0.36.+-.0.02 .mu.m.sup.2/ms) and (0.31.+-.0.01 mm.sup.2/ms; total 16 image voxels, p=0.07) from the left and right ROI of the dorsal column, where more cell infiltration was noted. In contrast, DBSI-derived .lamda..parallel. at the left (0.81.+-.0.03 mm2/ms) and right (0.74.+-.0.03 mm2/ms; total 16 voxels, p=0.0005) ROI was significantly different, revealing more axonal injury at the right ROI, consistent with the SMI-31 staining.) (0132; a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data) (0132; Our approach generates realistic "noninvasive histology" maps of various CNS white matter pathologies directly related to the actual immunohistochemistry staining that is only available after tissue excision and fixation.) and 
for each voxel of the plurality of voxels (0109; “It was proposed to identify multiple fibers within an image voxel”; as well as 0013; “This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment...”; as well as 0125; “The effect of infiltrating cells on diffusion is evident by examining DTI-derived λ∥ at (0.36±0.02 μm2/ms) and (0.31±0.01 mm2/ms; total 16 image voxels, p=0.07) from the left and right ROI of the dorsal column, where more cell infiltration was noted.”; as well as 0132; “we have developed a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”, refer to Figs 25-27):
computing, by a processor, (0134; A computer or processor, such as those described herein, includes at least one processor or processing unit and a system memory. The computer or processor typically has at least some form of computer readable media.) an anisotropic diffusion portion and an isotropic diffusion portion of the diffusion MR signals (0115; Five fiber-gel samples were examined at 19.degree. C. using DBSI to quantify anisotropic and isotropic diffusion)(0094; Based on the number of fiber (anisotropic tensor) components and associated primary directions, DBSI constructs another multi-tensor model with the assumption of axial symmetry. A set of isotropic tensor components are included in the model);
calculating, by the processor (Refer to para. 0134 above), an extended isotropic diffusion spectrum from the isotropic diffusion portion of the diffusion MR signals (0114; restricted isotropic diffusion (12.1.+-.0.99%: cells), and non-restricted isotropic diffusion (12.1.+-.2.5%: extra-axonal and extracellular water. The assignment of cell and water components was based on the DBSI-derived spectrum of isotropic diffusion (FIG. 31).), the isotropic diffusion spectrum comprising a plurality of apparent diffusion coefficient (ADC) values; (0121; FIGS. 38A and 38B are graphs pertaining to diffusion MRI data representative of a single-fiber with restricted isotropic diffusion and nonrestricted isotropic diffusion were generated in silico via Monte Carlo simulations…restricted isotropic component (infiltrating cells, ADC=0.17 .mu.m.sup.2/ms, cell fraction 26%), and nonrestricted isotropic component (edema, ADC=1.8 .mu.m.sup.2/ms, 19%)) and
Song fails to disclose:
calculating, by the processor, an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude; and 
calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s, wherein the at least one isotropic spectrum signal is associated with a structure within the patient.
However, Wang discloses, an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude (refer to Fig. 3. Diffusion MRI measurements of two image voxels representing pure axonal fibre tracts in corpus callosum in the presence of CSF were examined using the standard DTI, GQI and DBSI. Three-dimensional ellipsoids were used to visualize DTI- and DBSI-derived anisotropic diffusion tensors, with the long and short axes of the ellipsoid proportional to the ratio of axial diffusivity (λ ||) and radial diffusivity (λ┴). DBSI-derived isotropic diffusion tensors (associated with the partial volume effects from cellularity and CSF) can be visualized as 3D spheres, with the radius proportional to the mean diffusivity. Similarly, DBSI correctly determined the fibre angles for the two voxels, ([θ, φ] = [−10°, 28°] for pure corpus callosum, and [θ, φ] = [−6°, 21°] corpus callosum plus CSF), comparable to those derived by DTI and GQI. After correctly modelling the confounding isotropic components due to cells and CSF, DBSI-derived axial diffusivity and radial diffusivity determined by DBSI were comparable in pure corpus callosum and corpus callosum with CSF contamination (axial diffusivity = 1.78 versus 1.79 µm2/ms; radial diffusivity = 0.08 versus 0.10 µm2/ms). Consistent findings were observed in five healthy control subjects (axial diffusivity = 1.79 ± 0.011 versus 1.79 ± 0.009 µm2/ms; radial diffusivity = 0.088 ± 0.018 versus 0.094 ± 0.012 µm2/ms); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify calculating steps of Songs’ processor to include calculating an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude as taught by Wang. The motivation to do this would yield predictable results such improve modeling of isotropic components due to cells and CSF. 
The above noted combination teaches all the above except for:
calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s, wherein the at least one isotropic spectrum signal is associated with a structure within the patient.
However, Castillo discloses, calculating, at least one isotropic spectrum signal (Fig. 1F, ROIs corresponding to tumor (1) and edema (2)) comprising a portion of the isotropic diffusion spectrum (Fig. 1E, elevation of Cho (C), low NAA (N), and Lactate (L)), each isotropic spectrum signal associated with a structure within the patient (Fig. 1F ADC map shows positon of ROIs corresponding to tumor (1) or edema (2))
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Song as modified discloses all the elements above in claim to include, at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum, each isotropic spectrum signal associated with a structure within the patient for each voxel as taught by Castillo. The motivation to do this would yield predictable results such as determining the significant difference between tumor to normal tissue and edema to normal tissue. 
	The above noted combination teaches all the above except for:
comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s
However, Murakami discloses, calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3mm2/s, wherein at least one isotropic spectrum signal is associated with a structure within the patient (refer to Table 3; Grade 1 is seen as one isotropic spectrum signal that comprises a portion of the isotropic diffusion spectrum which has a minimum ADC value that falls in between the ADC threshold of 0. 10^-3 mm2/s and 50 10^-3 mm2/s. Further, Murakami discloses one or more isotropic spectrum signals associated with a structure within the patient, refer to Figs 1a-1d.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include a signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as improving the differentiation and distinguish high-grade tumors versus low-grade gliomas at low ADC values.

Claim 15: Song as modified discloses all the elements above in claim 1, Murakami further discloses, wherein calculating the extended isotropic diffusion spectrum (Table. 3-Grades 1 through 4) further comprises using a higher sampling rate (Table. 3-shows a high sampling rate seen as the evaluation of 4 Tumor Grades versus 3 Tumor grades) for data in the isotropic diffusion spectrum with ADC values between 0 mm2/s and about 3 mm2/s than a sampling rate used for data in the isotropic diffusion spectrum with ADC values greater than about 3 mm2/s. (The values taught by Murakami in table 3 demonstrate ADC values between 0 mm2/s and about 3 mm2/s.) 
See motivation with respect to claim 1 above with regards to Song as modified processing method of isotropic signals and DBSI mapping.

Claim 18: Song as modified discloses all the elements above in claim 1, further Murakami discloses comprising generating a map (Fig. 1a ADC map) or plurality of maps (Fig. 1a-1d ADC Maps), wherein the map comprises:
a tumor grade (Fig.1a ADC maps show measurements for representative (a) grade 1, (b) grade 2, (c) grade 3, and (d) grade 4 astrocytic tumors.) or tumor grade ratio; 
(iii) a tumor grade distribution; (Fig.1a ADC maps show measurements for representative (a) grade 1, (b) grade 2, (c) grade 3, and (d) grade 4 astrocytic tumors.)
(iii) grade 1 tumor cell fraction, grade 2 tumor cell fraction, grade 3 tumor cell fraction, or grade 4 tumor cell fraction; or  (Fig.1a ADC maps show measurements for representative (a) grade 1, (b) grade 2, (c) grade 3, and (d) grade 4 astrocytic tumors.) (Image Interpretation; The average ADC was calculated by taking the mean of the summed values of the three to five ROIs. Minimum and maximum ADCs were selected, and the difference between them was recorded as the ADC difference value, reflecting heterogeneity within the tumor. ROIs were also placed by the same observers in normal-appearing white matter; the ratio of the ADC of the lesion to the ADC of the normal-appearing white matter control region was recorded as the ADC ratio. The resulting ADC parameter measurements computed for each lesion were averaged for the two observers.)
(iv) a perfusion value or perfusion fraction map.
See motivation with respect to claim 1 above with regards to modifying Song as modified processing method of isotropic signals and DBSI mapping. 

Claim 19: Song as modified discloses all the elements above in claim 1, further Murakami discloses further comprising quantifying a value for non-tumor cells; quantifying a value for grade 1/2 cells; quantifying a value for grade 3 cells; or quantifying a value for grade 4 cells (refer to TABLE 3). 
See motivation with respect to claim 1 above with regards to Song as modified processing method of isotropic signals and DBSI mapping 

Claim 24: Song as modified discloses all the elements above in claim 1, further Song discloses (Title: Diagnosis of central nervous system white matter pathology using diffusion MRI) further comprising: assessing prognosis, planning therapeutic intervention, or predicting therapeutic response; diagnosing a subject with a tumor grade or a plurality of tumor grades; or administering a treatment and monitoring treatment response or tumor recurrence (0073; It could also be used to estimate the degree of CNS tumor growth by accurately estimating the isotropic tensor component representing the tumor cells.)(0073; DBSI could be applied in clinical drug trial treating CNS diseases, tumors, and injury by accurately reflecting the progression of clinical and preclinical pathologies). 

Claim 26: Song discloses, a method for generating an image utilizing diffusion basis spectrum imaging (DBSI) MRI, the method comprising: (0003; Aspects of the disclosure relate generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner)
obtaining a plurality of diffusion MR signals for a plurality of voxels representing at least a portion of a patient tissue (0125; The effect of infiltrating cells on diffusion is evident by examining DTI-derived .lamda..parallel. at (0.36.+-.0.02 .mu.m.sup.2/ms) and (0.31.+-.0.01 mm.sup.2/ms; total 16 image voxels, p=0.07) from the left and right ROI of the dorsal column, where more cell infiltration was noted. In contrast, DBSI-derived .lamda..parallel. at the left (0.81.+-.0.03 mm2/ms) and right (0.74.+-.0.03 mm2/ms; total 16 voxels, p=0.0005) ROI was significantly different, revealing more axonal injury at the right ROI, consistent with the SMI-31 staining.) (0132; a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data) (0132; Our approach generates realistic "noninvasive histology" maps of various CNS white matter pathologies directly related to the actual immunohistochemistry staining that is only available after tissue excision and fixation.);
for each voxel of the plurality of voxels (0109; “It was proposed to identify multiple fibers within an image voxel”; as well as 0013; “This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment. Embodiments described herein facilitate correctly estimating the extent of axonal loss noninvasively (e.g., in a clinical setting).”; as well as 0132; “we have developed a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”):
computing, by a processor, (0134; A computer or processor, such as those described herein, includes at least one processor or processing unit and a system memory. The computer or processor typically has at least some form of computer readable media.) an anisotropic diffusion portion and an isotropic diffusion portion of the diffusion MR signals (0115; Five fiber-gel samples were examined at 19.degree. C. using DBSI to quantify anisotropic and isotropic diffusion)(0094; Based on the number of fiber (anisotropic tensor) components and associated primary directions, DBSI constructs another multi-tensor model with the assumption of axial symmetry. A set of isotropic tensor components are included in the model);
calculating, by the processor (Refer to para. 0134 above), an extended isotropic diffusion spectrum from the isotropic diffusion portion of the diffusion MR signals, (0114; restricted isotropic diffusion (12.1.+-.0.99%: cells), and non-restricted isotropic diffusion (12.1.+-.2.5%: extra-axonal and extracellular water). The assignment of cell and water components was based on the DBSI-derived spectrum of isotropic diffusion (FIG. 31).) the extended isotropic diffusion spectrum comprising a plurality of apparent diffusion coefficient (ADC) values; (0121; FIGS. 38A and 38B are graphs pertaining to diffusion MRI data representative of a single-fiber with restricted isotropic diffusion and nonrestricted isotropic diffusion were generated in silico via Monte Carlo simulations…restricted isotropic component (infiltrating cells, ADC=0.17 .mu.m.sup.2/ms, cell fraction 26%), and nonrestricted isotropic component (edema, ADC=1.8 .mu.m.sup.2/ms, 19%))
Song fails to discloses, 
However, Wang discloses, 
an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude (refer to Fig. 3. . Diffusion MRI measurements of two image voxels representing pure axonal fibre tracts in corpus callosum in the presence of CSF were examined using the standard DTI, GQI and DBSI. Three-dimensional ellipsoids were used to visualize DTI- and DBSI-derived anisotropic diffusion tensors, with the long and short axes of the ellipsoid proportional to the ratio of axial diffusivity (λ ||) and radial diffusivity (λ┴). DBSI-derived isotropic diffusion tensors (associated with the partial volume effects from cellularity and CSF) can be visualized as 3D spheres, with the radius proportional to the mean diffusivity. Similarly, DBSI correctly determined the fibre angles for the two voxels, ([θ, φ] = [−10°, 28°] for pure corpus callosum, and [θ, φ] = [−6°, 21°] corpus callosum plus CSF), comparable to those derived by DTI and GQI. After correctly modelling the confounding isotropic components due to cells and CSF, DBSI-derived axial diffusivity and radial diffusivity determined by DBSI were comparable in pure corpus callosum and corpus callosum with CSF contamination (axial diffusivity = 1.78 versus 1.79 µm2/ms; radial diffusivity = 0.08 versus 0.10 µm2/ms). Consistent findings were observed in five healthy control subjects (axial diffusivity = 1.79 ± 0.011 versus 1.79 ± 0.009 µm2/ms; radial diffusivity = 0.088 ± 0.018 versus 0.094 ± 0.012 µm2/ms); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify calculating steps of Songs’ processor to include calculating an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude as taught by Wang. The motivation to do this would yield predictable results such improve modeling of isotropic components due to cells and CSF. 
The above noted combination teaches all the above except for:
calculating, by the processor, at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s, each isotropic spectrum signal associated with a structure within the patient; and 
generating at least one DBSI image comprising a map of at least one isotropic spectrum signal, the map comprising a projection of a percent contribution of one isotropic spectrum signal to the total isotropic spectrum onto an image reconstructed using the plurality of voxels.
However, Castillo discloses, calculating, at least one isotropic spectrum signal (Fig. 1F, ROIs corresponding to tumor (1) and edema (2)) comprising a portion of the isotropic diffusion spectrum (Fig. 1E, elevation of Cho (C), low NAA (N), and Lactate (L)), each isotropic spectrum signal associated with a structure within the patient (Fig. 1F ADC map shows positon of ROIs corresponding to tumor (1) or edema (2)); and 
generating at least one DBSI image comprising a map of at least one isotropic spectrum signal (Fig. F, ROIs corresponding to tumor (1) or edema (2)), the map comprising a projection of a percent contribution of one isotropic spectrum signal to the total isotropic spectrum (Fig. 1F ADC map shows position of ROIs corresponding to tumor (1) and edma (2). Values are 103.4 +10.6 and 153 +14.4, respectively) onto an image reconstructed using the plurality of voxels (Fig. 1D to Fig. 1F).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Song as modified discloses all the elements above in claim to include, at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum, each isotropic spectrum signal associated with a structure within the patient for each voxel and generating at least one DBSI image comprising a map of at least one isotropic spectrum signal, the map comprising a projection of a percent contribution of one isotropic spectrum signal to the total isotropic spectrum onto an image reconstructed using the plurality of voxels as taught by Castillo. The motivation to do this would yield predictable results such as determining the significant difference between tumor to normal tissue and edema to normal tissue. 
	The above noted combination teaches all the above except for:
comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s
However, Murakami discloses, calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3mm2/s, wherein at least one isotropic spectrum signal is associated with a structure within the patient (refer to Table 3; Grade 1 is seen as one isotropic spectrum signal that comprises a portion of the isotropic diffusion spectrum which has a minimum ADC value that falls in between the ADC threshold of 0. 10^-3 mm2/s and 50 10^-3 mm2/s. Further, Murakami discloses one or more isotropic spectrum signals associated with a structure within the patient, refer to Figs 1a-1d.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include a signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as improving the differentiation and distinguish high-grade tumors versus low-grade gliomas at low ADC values.

Claim 28: Song as modified discloses all the elements above in claim 26, Song further discloses, 
wherein the DBSI images are displayed to a user as a graph of a plurality of anisotropic signal values or isotropic spectrum signal values (Fig. 42), a greyscale map of a plurality of anisotropic signal values or isotropic spectrum signal values (Fig. 42), a 2D movie format (Fig. 42), or a 3D movie format.

Claim 32: Song as modified discloses all the elements above in claim 26; however, Song, Wang, and Castillo fail to discloses, wherein the structure within the patient is selected from one or more of the group consisting of a normal resident cell, a grade 1/2 brain tumor cell, a grade 3 tumor cell, a grade 4 tumor cell, CSF, edema, and perfusion associated with vascular structures that perfuse a tumor tissue.
However, Murkami discloses, wherein the structure within the patient is selected from one or more of the group consisting of a normal resident cell, a grade 1/2 brain tumor cell, a grade 3 tumor cell, a grade 4 tumor cell, CSF, edema, and perfusion associated with vascular structures that perfuse a tumor tissue (Fig. 1a-1d….ADC maps show measurements for representative (a) grade 1, (b) grade 2, (c) grade 3, and (d) grade 4 astrocytic tumors.…(circles numbered 1–3) within solid tumor components).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include a signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as analyzing ADC used to distinguish tumor grades. 

Claim 34: Song as modified discloses all the elements above in claim 32; however, Song, Wang, and Castillo fail to disclose, non-tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of 0 mm2/s and about 0.3 mm2/s; tumor cells are correlated with a portion of the isotropic diffusion spectrum with an ADC threshold value less than the ADC value for CSF and more than the ADC value for non-tumor tissue; tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0.25 mm2/s and about 3 mm2/s; grade 4 tumor cells, grade 3 tumor cells, and grade 1/2 tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0 mm2/s and about 1.8 mm2/s; grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s; edema is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 1.8 mm2/s and about 2.5 mm2/s; CSF is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 2.5 mm2/s and about 4 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 4 mm2/s and about 10 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values greater than about 10 mm2/s; or (emphasis added) perfusion associated with a tumor is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values between about 4 mm2/s and about 50 mm2/s.
However, Murakami discloses,
grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s;	
grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s;
grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s;
Specifically Murakami discloses, [The overall isotropic spectrum is between 0 and 2 mm2/s. Grade 4, Grade 3, Grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between the ADC threshold values of 0 and 1.01 x 10-3mm2/s, 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, and 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, respectively. Refer to Figure 3.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as analyzing ADC used to distinguish tumor grades. 

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang in view of Castillo in view of Murakami, as applied to claim 1 and 35 respectively, in further view of Huisman (Cancer Imaging (201) 10, S163-S171, Published 2010-10-06, A copy of this reference is attached to this Office action). 
Claim 5, Song as modified discloses all the elements above in claim 1; however, Song fails to disclose the following taught by Murakami, further comprising determining a presence and an abundance of at least one structure (Fig. 1a-1d-circled numbers 1-3) within the patient based on a map (Fig. 1a- ADC Map) of at least one isotropic spectrum signal (Fig. 1a, (circles numbered 1–3) within solid tumor component…control ADCs (circles numbered 4) were obtained by placing an ROI in normal-appearing white matter.); the map comprising a percent contribution of at least one isotropic spectrum signal to the total isotropic spectrum (Image Interpretation; “…..ROIs were also placed by the same observers in normal-appearing white matter; the ratio of the ADC of the lesion to the ADC of the normal-appearing white matter control region was recorded as the ADC ratio”) The ratio of the ADC is seen as the percent contribution. Wherein the circled number 4 is 25% of the total circled (1-4) wherein the map is projected onto an anatomical image (Figs 1a-1d),
Although Murakami discloses, the ADC map was obtained on a pixel by pixel basis, Murakami fails to discloses reconstruction using the plurality of voxels. 
Huisman discloses, reconstruction using the plurality of voxels with DWI (DWI; The ADC values of the each voxel can be displayed as a two-dimensional ADC map (Fig. 2)). Further, Huisman discloses with DWI (DWI; The signal intensity of the individual voxels in these maps, which are known as isotropic DWI images or trace of diffusion maps, are essentially the cube roots of the multiplied signal intensities of the three individual images acquired with a diffusion gradient in each of the three orthogonal directions.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song as modified pixel by pixel basis and DWI values corresponding to ADC values to be of each voxel displayed on a ADC map taught by Huisman. The motivation to do this would be to improve the study of signal intensity within voxels. 

Claim 12: Song as modified discloses all the elements above in claim 5, Song fails to discloses, 
wherein determining the presence and the abundance of the at least one structure further comprises determining the presence and the abundance of one or more structures from the group consisting of a normal resident cell, a grade 1/2 tumor cell, a grade 3 tumor cell, a grade 4 tumor cell, CSF, edema, and perfusion associated with vascular structures that perfuse a tumor tissue, the vascular structures comprising a region of perfusion, hyperperfusion, or hypoperfusion.
Murakami discloses, wherein determining the presence and the abundance of the at least one structure (Fig. 1a, (circles numbered 1–3) within solid tumor component…control ADCs (circles numbered 4) were obtained by placing an ROI in normal-appearing white matter.) further comprises determining the presence and the abundance of one or more structures from the group consisting of a normal resident cell, a grade 1/2 tumor cell, a grade 3 tumor cell, a grade 4 tumor cell, CSF, edema, and perfusion associated with vascular structures that perfuse a tumor tissue, the vascular structures comprising a region of perfusion, hyperperfusion, or hypoperfusion. (Fig. 1a-1d….ADC maps show measurements for representative (a) grade 1, (b) grade 2, (c) grade 3, and (d) grade 4 astrocytic tumors.…(circles numbered 1–3) within solid tumor components)
See motivation with respect to claim 1 above with regards to Song as modified processing method of isotropic signals and DBSI mapping 

Claim 16: Song as modified discloses all the elements above in claim 12; however, Song, Wang, and Castillo fail to disclose, non-tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of 0 mm2/s and about 0.3 mm2/s; tumor cells are correlated with a portion of the isotropic diffusion spectrum with an ADC threshold value less than the ADC value for CSF and more than the ADC value for non-tumor tissue; tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0.25 mm2/s and about 3 mm2/s; grade 4 tumor cells, grade 3 tumor cells, and grade 1/2 tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0 mm2/s and about 1.8 mm2/s; grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s; edema is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 1.8 mm2/s and about 2.5 mm2/s; CSF is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 2.5 mm2/s and about 4 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 4 mm2/s and about 10 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values greater than about 10 mm2/s; or (emphasis added) perfusion associated with a tumor is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values between about 4 mm2/s and about 50 mm2/s.
However, Murakami discloses,
grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s;	
grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s;
grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s;
Specifically Murakami discloses, [The overall isotropic spectrum is between 0 and 2 mm2/s. Grade 4, Grade 3, Grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between the ADC threshold values of 0 and 1.01 x 10-3mm2/s, 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, and 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, respectively. Refer to Figure 3.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as analyzing ADC used to distinguish tumor grades. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang in view of Castillo in view of Murakami, as applied to claim 19 above, in further view Yung-Sheng Cheng (July-August 2012 / Vol 62 / Issue 4), published 2014-08-24, hereinafter “Cheng”, A copy of this reference is attached to this Office action). 
Claim 20: Song as modified disclose all the elements above in claim 19, but fail to disclose:
wherein: 
if a cell fraction of grade 4 tumor cells is greater than 5% of a sum of non-tumor cells and tumor cell fraction, the tumor is classified as a grade 4 tumor; 
if the cell fraction of the grade 4 tumor cells is less than 5% and the cell fraction of the grade 3 tumor cells is more than 5%, the tumor is classified as a grade 3 tumor; or 
if the cell fraction of grade 4 tumor cells is less than 5% and the cell fraction of the grade 3 tumor cells is less than 5%, then the tumor is classified as a low grade or grade 1/2 tumor.
However, Cheng discloses, wherein if a cell fraction of grade 4 tumor cells is greater than 5% of a sum of non-tumor cells and tumor cell fraction, the tumor is classified as a grade 4 tumor; 
Cheng teaches in figure 1. The sum of non-CNS tumor cell and Medulloblastoma is zero. The value of Secondary Glioblastoma, (IV) is at least 80% higher than the sum of non-CNS tumor cell and Medulloblastoma. Therefore, the grade IV tumor is greater than 5% of the sum of non-tumor cells and tumor cell fraction and classified as a grade 4 tumor. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Song as modified classification of tumor grades 1-4 to be compared with non-tumor and tumor cell fractions taught by Cheng. The motivation to do this would be to improve the differentiation of grade 4 tumors with respect to non-tumor cells and tumor cell fractions.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang in view of Castillo in view of Murakami, as applied to claim 1 above, in further view of Togao et al (Neuro-Oncology 18(1), 132-141, published 2015-08-04, hereinafter “Togao”, A copy of this reference is attached to this Office action.). 
Claim 25: Song as modified discloses all the elements above in claim 1, but fail to discloses, 
further comprising determining a perfusion fraction value, wherein the perfusion fraction correlates with CBV and tumor grade.
However, Togao discloses, further comprising determining a perfusion fraction value (The perfusion fraction (f)), wherein the perfusion fraction correlates with CBV and tumor grade (refer to Fig. 1 and 4)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Song as modified method of tumor grade classification in table 1 to incorporate Togao method of differentiation of high grade and low grade diffusion gliomas using perfusion fraction which correlates to rCBV and tumor grade seen in Figure 1 and 4 above. The motivation to do would yield predictable results such as improving the correlation between perfusion and rCBV.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Song et al (US 2011/0282183 A1, published  2011-11-17, hereinafter “Song”) in view of Wang (Brain 2015, 138:1223-1238, Published 2015-02-27, A copy of this reference is attached with this Office action).
Claim 35: Song discloses, an MRI system for detecting the presence of at least one
structure in a patient tissue, the system comprising (0003; Aspects of the disclosure relate generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner)(0119; Based on DBSI-derived number of fibers and the associated fiber principle orientations (Eq. [2]), the detailed composition of each nerve bundle can be further estimated and classified according to the structure and/or pathology (FIG. 22)): 
an MRI scanner configured to obtain a plurality of diffusion MR signals for a plurality of voxels representing the patient tissue (0125; The effect of infiltrating cells on diffusion is evident by examining DTI-derived .lamda..parallel. at (0.36.+-.0.02 .mu.m.sup.2/ms) and (0.31.+-.0.01 mm.sup.2/ms; total 16 image voxels, p=0.07) from the left and right ROI of the dorsal column, where more cell infiltration was noted. In contrast, DBSI-derived .lamda..parallel. at the left (0.81.+-.0.03 mm2/ms) and right (0.74.+-.0.03 mm2/ms; total 16 voxels, p=0.0005) ROI was significantly different, revealing more axonal injury at the right ROI, consistent with the SMI-31 staining.) (0132; a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data) (0132; Our approach generates realistic "noninvasive histology" maps of various CNS white matter pathologies directly related to the actual immunohistochemistry staining that is only available after tissue excision and fixation.); and
a computer system comprising a processor, wherein the computer system is configured to receive the plurality of diffusion data from the MRI scanner (0134; A computer or processor, such as those described herein, includes at least one processor or processing unit and a system memory. The computer or processor typically has at least some form of computer readable media.) (0003; Aspects of the disclosure relate generally to magnetic resonance imaging (MRI) and, more particularly, to diffusion magnetic resonance data provided by an MRI scanner), and wherein for each voxel of the plurality of voxels the processor is configured to (0109; “It was proposed to identify multiple fibers within an image voxel”; as well as 0013; “This phantom study demonstrates the superior results enabled by DBSI in quantifying the overwhelming isotropic component within the image voxel and reporting correct diffusion properties of both the fiber and its environment. Embodiments described herein facilitate correctly estimating the extent of axonal loss noninvasively (e.g., in a clinical setting).”; as well as 0132; “we have developed a method incorporating the diffusion profile of each component within the image voxel to perform the tissue classification based on the raw diffusion MRI data.”): 
compute an anisotropic diffusion portion and an isotropic diffusion portion of the diffusion MR signals (0115; Five fiber-gel samples were examined at 19.degree. C. using DBSI to quantify anisotropic and isotropic diffusion; as well as 0094; Based on the number of fiber (anisotropic tensor) components and associated primary directions, DBSI constructs another multi-tensor model with the assumption of axial symmetry. A set of isotropic tensor components are included in the model);
calculate an extended isotropic diffusion spectrum, comprising a plurality of apparent diffusion coefficient (ADC) values (0114; restricted isotropic diffusion (12.1.+-.0.99%: cells), and non-restricted isotropic diffusion (12.1.+-.2.5%: extra-axonal and extracellular water). The assignment of cell and water components was based on the DBSI-derived spectrum of isotropic diffusion (FIG. 31).) (0121; FIGS. 38A and 38B are graphs pertaining to diffusion MRI data representative of a single-fiber with restricted isotropic diffusion and nonrestricted isotropic diffusion were generated in silico via Monte Carlo simulations…restricted isotropic component (infiltrating cells, ADC=0.17 .mu.m.sup.2/ms, cell fraction 26%), and nonrestricted isotropic component (edema, ADC=1.8 .mu.m.sup.2/ms, 19%)); and
Song fails to disclose the following taught by Murakami:
However, Wang discloses, 
calculate an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude (refer to Fig. 3. . Diffusion MRI measurements of two image voxels representing pure axonal fibre tracts in corpus callosum in the presence of CSF were examined using the standard DTI, GQI and DBSI. Three-dimensional ellipsoids were used to visualize DTI- and DBSI-derived anisotropic diffusion tensors, with the long and short axes of the ellipsoid proportional to the ratio of axial diffusivity (λ ||) and radial diffusivity (λ┴). DBSI-derived isotropic diffusion tensors (associated with the partial volume effects from cellularity and CSF) can be visualized as 3D spheres, with the radius proportional to the mean diffusivity. Similarly, DBSI correctly determined the fibre angles for the two voxels, ([θ, φ] = [−10°, 28°] for pure corpus callosum, and [θ, φ] = [−6°, 21°] corpus callosum plus CSF), comparable to those derived by DTI and GQI. After correctly modelling the confounding isotropic components due to cells and CSF, DBSI-derived axial diffusivity and radial diffusivity determined by DBSI were comparable in pure corpus callosum and corpus callosum with CSF contamination (axial diffusivity = 1.78 versus 1.79 µm2/ms; radial diffusivity = 0.08 versus 0.10 µm2/ms). Consistent findings were observed in five healthy control subjects (axial diffusivity = 1.79 ± 0.011 versus 1.79 ± 0.009 µm2/ms; radial diffusivity = 0.088 ± 0.018 versus 0.094 ± 0.012 µm2/ms); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify calculating steps of Songs’ processor to include calculating an associated percent contribution of each ADC value to a total isotropic diffusion spectrum magnitude as taught by Wang. The motivation to do this would yield predictable results such improve modeling of isotropic components due to cells and CSF. 

Claims 37-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang, as applied to claim 35 above, in further view of Castillo (AJNR Am J Neuroradiol 22:60-64, Published 2001-01) in view of Murakami et al (Radiology: Volume 251: Number 3—June 2009, published 2009-06-01, hereinafter “Murakami”) (A copy of the following references: Castillo and Murakami are attached with this Office action).
Claim 37: Song as modified discloses all the elements above in claim 35; however, Song and Wang fail to disclose, wherein the processor is further configured to calculate at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s, each isotropic spectrum signal associated with a structure within the patient; 
However, Castillo discloses, calculating, at least one isotropic spectrum signal (Fig. 1F, ROIs corresponding to tumor (1) and edema (2)) comprising a portion of the isotropic diffusion spectrum (Fig. 1E, elevation of Cho (C), low NAA (N), and Lactate (L)), each isotropic spectrum signal associated with a structure within the patient (Fig. 1F ADC map shows position of ROIs corresponding to tumor (1) or edema (2));
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Song as modified discloses all the elements above in claim to include, calculating, at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum, each isotropic spectrum signal associated with a structure within the patient as taught by Castillo. The motivation to do this would yield predictable results such as determining the significant difference between tumor to normal tissue and edema to normal tissue. 
The above noted combination teaches all the above except for:
comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s
However, Murakami discloses, calculating at least one isotropic spectrum signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3mm2/s, wherein at least one isotropic spectrum signal is associated with a structure within the patient (refer to Table 3; Grade 1 is seen as one isotropic spectrum signal that comprises a portion of the isotropic diffusion spectrum which has a minimum ADC value that falls in between the ADC threshold of 0. 10^-3 mm2/s and 50 10^-3 mm2/s. Further, Murakami discloses one or more isotropic spectrum signals associated with a structure within the patient, refer to Figs 1a-1d.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include a signal comprising a portion of the isotropic diffusion spectrum between a first ADC threshold value of about 0 mm2/s and a second ADC threshold value of about 50 x 10-3 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as improving the differentiation and distinguish high-grade tumors versus low-grade gliomas at low ADC values.

Regarding claim 38, Song as modified discloses all the elements above in claim 37. Song discloses the use of a computer with a processor (refer to 0134 of Song). However, Song and Wang fail to disclose, further configured to determine a presence and an abundance of at least one structure within the patient based on a map of at least one extended isotropic spectrum signal, the map comprising a percent contribution of at least one isotropic spectrum signal to the total isotropic spectrum. 
However, Castillo discloses, determine a presence and an abundance of at least one structure within the patient (Fig. F, ROIs corresponding to tumor (1) or edema (2)) based on a map of at least one extended isotropic spectrum signal, the map comprising a percent contribution of at least one isotropic spectrum signal to the total isotropic spectrum (Fig. 1F ADC map shows positon of ROIs corresponding to tumor (1) and edma (2). Values are 103.4 +10.6 and 153 +14.4, respectively).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Song as modified discloses all the elements above in claim to include determine a presence and an abundance of at least one structure within the patient based on a map of at least one extended isotropic spectrum signal, the map comprising a percent contribution of at least one isotropic spectrum signal to the total isotropic spectrum as taught by Castillo. The motivation to do this would yield predictable results such as determining the significant difference between tumor to normal tissue and edema to normal tissue. 

Claim 39: Song as modified discloses all the elements above in claim 38; however, Song, and Wang fail to disclose, wherein the processor is further configured to project the map onto an image reconstructed using the plurality of voxels.
However, Castillo further discloses, projecting the map onto an image reconstructed using the plurality of voxels (Fig. 1D to Fig. 1F).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Song as modified discloses all the elements above in claim to include, further project the map onto an image reconstructed using the plurality of voxels as taught by Castillo. The motivation to do this would yield predictable results such as determining the significant difference between tumor to normal tissue and edema to normal tissue. 

Regarding claim 42, Song as modified discloses all the elements above in claim 37; however, Song, Wang, and Castillo fail to disclose, non-tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of 0 mm2/s and about 0.3 mm2/s; tumor cells are correlated with a portion of the isotropic diffusion spectrum with an ADC threshold value less than the ADC value for CSF and more than the ADC value for non-tumor tissue; tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0.25 mm2/s and about 3 mm2/s; grade 4 tumor cells, grade 3 tumor cells, and grade 1/2 tumor cells are correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 0 mm2/s and about 1.8 mm2/s; grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s; edema is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 1.8 mm2/s and about 2.5 mm2/s; CSF is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of about 2.5 mm2/s and about 4 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 4 mm2/s and about 10 mm2/s; perfusion is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values greater than about 10 mm2/s; or (emphasis added) perfusion associated with a tumor is correlated with a portion of the isotropic diffusion spectrum with ADC threshold values between about 4 mm2/s and about 50 mm2/s.
However, Murakami discloses,
grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s;	
grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s;
grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s;
Specifically Murakami discloses, [The overall isotropic spectrum is between 0 and 2 mm2/s. Grade 4, Grade 3, Grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between the ADC threshold values of 0 and 1.01 x 10-3mm2/s, 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, and 1.01 x 10-3mm2/s and 1.47 x 10-3mm2/s, respectively. Refer to Figure 3.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Song as modified to include grade 4 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.25 mm2/s and about 0.5 mm2/s; grade 3 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.5 mm2/s and about 0.8 mm2/s; grade 2 tumor tissue is correlated with a portion of the isotropic diffusion spectrum between ADC threshold values of between about 0.8 and about 1 .8 mm2/s as taught by Murakami. The motivation to do this would yield predictable results such as analyzing ADC used to distinguish tumor grades. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang in view of Castillo in view of Murakami et al, as applied to claim 39 above, in further view of Ellingson (US 2016/0157746 A1, Filed 2015-12-01).
Claim 40, Song as modified discloses all the elements above in claim 39, Song as modified fails to explicitly recite the feature of a graphical user interface (GUI) to display individual maps corresponding to imaging slices. 
However, Ellingson discloses, (0086; “A method for tissue evaluation, the method comprising: (a) rapidly acquiring a number of diffusion weighted magnetic resonance images over a scan time; (b) approximating apparent diffusion coefficient probability density function (ADC-PDF) distributions for voxels from the acquired diffusion weighted magnetic resonance images; and (c) mapping the probability density at each ADC value for each image voxel to generate and display a final ADC-PDF map.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Song as modified to include the feature of  a graphical user interface (GUI) to display individual maps corresponding to imaging slices as taught by Ellingson. The motivation to do this would yield predictable results such as mapping the probability density at each ADC value for each image voxel to generate and display a final ADC-PDF map (0086 of Ellingson). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAR/Examiner, Art Unit 3793 

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793